*278OPINION OF COURT.
The following is taken, verbatim, from the opinion.
WILLIAMS, J.
It is apparent that a question of fact was presented for determination. Under Section 35 of Article II of the Ohio Constitution quoted above, full power and authority was given the Industrial Commission of Ohio to hear and determine “whether or not an injury, disease or death resulted because of the failure of the employer to comply with any specific requirement for the protection of the lives, health or safety of employes enacted by the General Assembly.” In making such determination a question of fact is presented to the Commission and the decision of that question of fact is final. Slatmeyer v. Indust. Comm. 115 OS. 654. We quote from the opinion in the case as follows: . .
. “The language of the amendment (Section 35 of Article II of the Constitution as it now stands) is the pole star of this interpretation. Under it the commission has been given full power and authority ‘to hear and determine whether or not an injury, disease or death resulted because of the failure of the employer to comply with any specific requirement.’ We are of the unanimous opinion that upon that question of fact the decision of the commission is final; but its finality extends only to the determination whether, in fact, the injury, etc., resulted because of the failure to comply with such specific requirements.”
The only question before the commission was whether or not the injury of claimant resulted because of the failure of the employer to comply with the specific requirements imposed by the sections of the General Code in question. The action of the Industrial Commission was therefore final and the claimant had no right to appeal to the Common Pleas Court. It follows that the Court of Common Pleas erred to the prejudice of plaintiff in error in overruling the motion to quash the appeal.
The judgment of the Court of Common Pleas is therefore reversed and the cause is remanded with instructions to enter an order and judgment sustaining the motion to quash the appeal at the costs of the appellant.
(Hughes and Justince, J. J., concur)